Citation Nr: 9932427	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of initial rating for service-connected 
postoperative laminectomy with diskectomy at L4-5 with 
residual traumatic arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty service from July 1965 to October 
1977, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in July 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted a claim of 
entitlement to service connection for post-operative 
laminectomy with diskectomy at L4-5 with residual traumatic 
arthritis, and assigned a 10 percent rating effective from 
August 1, 1994, a temporary total rating from March 1, 1995 
under the provisions of 38 C.F.R. § 4.30, and a 20 percent 
rating from July 1, 1995.  The veteran has appealed the issue 
of determination of the initial rating.  As explained below, 
in light of the U.S. Court of Appeals for Veterans Claims 
(Court's) decision in Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the veteran's claim as 
stated on the cover page of this decision.


REMAND

The veteran has requested an increased rating for his low 
back condition.  Since this condition has been service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).

The Board observes here that the Court has recently noted 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, on remand, the RO must further consider the 
appropriateness of the currently assigned "staged" ratings 
as well as whether additional separate ratings are to be 
assigned for separate periods of time, based on the facts 
found.  

The Board also notes that the veteran was last afforded a VA 
medical evaluation of his service-connected lumbar spine 
disorder in November 1995.  At that time, the examiner noted 
subjective complaint of radiating pain as well as objective 
finding of pain on motion.  This evaluation of the veteran's 
back disability would not appear to meet the Court's 
requirements in DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) and Johnson (Brenda) v. Brown, 9 Vet. App. 7-10 
(1997).  While VA regulations mandate consideration of 
functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidence by the visible 
behavior of the claimant . . . ." 38 C.F.R. § 4.40 (1998).  
The VA must also consider the veteran's subjective complaints 
concerning pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (1998). 

The veteran has also indicated that he underwent additional 
surgery for his service-connected low back condition in July 
1998.  In light of these facts, the Board finds that since 
the veteran's claim is well-grounded, pursuant to its duty to 
assist, a new VA examination is advisable in this instance.  
The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of his claim.  See 38 C.F.R. § 3.655(b) 
(1999); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

Finally, the Board notes that a review of the record 
indicates that the veteran requested a Travel Board hearing 
in his May 1998 substantive appeal.  On Remand, after 
completion of the requested development and readjudication of 
this claim, the RO should clarify the veteran's intent as to 
this request.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should through contact with 
the veteran determine if and by whom the 
veteran has been medically treated since 
November 1995 for his service-connected 
lumbar spine disorder, to include 
specifically any surgery performed in 
July 1998.  The RO should also request 
that the veteran specify the names and 
addresses of those health care providers, 
as well as the approximate dates of such 
treatment, and furnish authorizations for 
release of information by those 
providers, so that the RO may attempt to 
assist the veteran in obtaining any and 
all recent records of pertinent treatment 
compiled by both VA and non-VA sources.  
Once obtained from either VA or non-VA 
sources, the RO should make those records 
a part of the veteran's claims folder.  
Regardless of whether the veteran 
responds to such request or in what 
manner, all pertinent reports of VA 
inpatient and outpatient treatment which 
were compiled since November 1995 must be 
obtained and associated with the claims 
folder.

2.  Thereafter, the veteran is to be 
afforded VA orthopedic and neurological 
examinations for evaluation of the nature 
and severity of his service-connected 
postoperative laminectomy with diskectomy 
at L4-5 with residual traumatic 
arthritis.  The claims folder in its 
entirety is to be furnished to each 
examiner for use in the study of this 
case.  Such examinations are to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation of the 
lumbar spine and any and all indicated 
diagnostic studies.  Detailed range of 
motion studies must be undertaken and the 
expected normal range of motion values 
for the lumbar spine must be fully set 
forth.  Specific notation must be made by 
each examiner as to the presence or 
absence of evidence of degenerative disc 
disease, ankylosis, fracture of the 
vertebra, or any deformity of a vertebral 
body.  

As well, each examiner must specify, to 
the extent possible, whether and to what 
degree there is present pain that is 
directly attributable to the service- 
connected lumbar spine disorder.  Each 
examiner should also furnish an opinion 
as to whether the severity of the 
veteran's complaints of low back pain are 
consistent with the level of pathology of 
the lumbar spine disorder shown to be 
present.

Lastly, each examiner should note the 
presence or absence of weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and an 
opinion is required as to how the 
aforementioned factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiners should address the matter of 
whether there would be additional limits 
on functional abilities during flare-ups.  
If either examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare- 
up, that fact should be so stated.  A 
complete rationale must be provided for 
each opinion offered.

3.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are complete 
and that all requested opinions have been 
provided.  If any examination report is 
deficient in any manner, appropriate 
corrective action must be then be 
undertaken by RO personnel.

4.  The RO should then readjudicate the 
issue of the veteran's entitlement to an 
appropriate rating for residuals of 
postoperative laminectomy with diskectomy 
at L4-5 with residual traumatic 
arthritis, based on all the evidence of 
record and all governing legal authority.  
The readjudication of the claim must be 
within the analytical framework provided 
by the Court in DeLuca, and it must 
consider alternative diagnostic criteria 
other than that provided by 38 C.F.R. § 
4.71(a), Diagnostic Code 5295 (1999).  
The RO is directed to specifically 
consider whether it is appropriate to 
rate the veteran's disability under 
Diagnostic Code 5293, and whether there 
is demonstrable deformity of vertebral 
body shown.  In the event that the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC), to include citation to all 
applicable criteria considered for the 
rating of the disorder in question.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

5.  After issuance of any SSOC, the RO 
should request the veteran to clarify 
whether he still desires a hearing before 
a traveling Member of the Board.  If so, 
the RO should schedule this case for a 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












